Citation Nr: 1452482	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-31 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for the claimed left ankle disorder.

2.  Entitlement to service connection for the claimed osteopenic bone density disorder, to include as secondary to the service-connected posttraumatic stress disorder (PTSD), irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected IBS and GERD.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran had active duty for training from June 1965 to July 1965 and served on active duty from May 1966 to May 1968.

These matters initially came before the Board of Veterans Appeals (Board) on appeal from June and September 2009 rating decisions by the RO.

In November 2013, the Board remanded the matter of whether new and material evidence had been submitted to reopen the claim of service connection for left ankle disorder, the claim of service connection for osteopenia, and the claim of an increased initial rating for IBS and GERD for additional development.  

In May 2014, the Board reopened the claim for service connection for left ankle disability and remanded the claim for service connection, on the merits.  The Board again remanded claim for service connection for osteopenia, and the claim for increased initial rating for the service-connected IBS and GERD for additional development.

The case has since returned to the Board for the purpose of appellate disposition. For the following reasons, the RO is found to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1. The Veteran failed, without good cause, to report for scheduled VA examinations in conjunction with a reopened claim for a benefit previously disallowed and other original claim.

2.  Osteopenic bone density disorder was not manifest during service and is not otherwise related to service. 

2. Osteopenic bone density is not caused or aggravated by a service-connected disease or injury, to include any medication used to treat the service-connected IBS/GERD and PTSD.


CONCLUSIONS OF LAW

1. The matter of whether new and material had been submitted to reopen the claim of service connection for a left ankle disorder is denied by operation of law. 38 C.F.R. § 3.655(a), (b) (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The Veteran's disability manifested by an osteopenia bone density disorder is not due to disease or injury that was incurred in or aggravated by service; nor is it proximately due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The claim for an initial rating in excess of 10 percent for the service-connected IBS and GERD is denied by operation of law. 38 C.F.R. § 3.655(a), (b) (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a February 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection. 

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the February 2009 letter.

As regards the claim for increased initial rating, this claim on appeal arises from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection for the disability. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

Consequently, further discussion of the VCAA's notification requirements with regard to the claims on appeal is unnecessary.

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). 

This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records as well as Social Security Administration records. Pursuant to the Board's May 2014 remand instructions, the AOJ requested VA treatment records dated through July 2014, and copies of these records are associated with the Veteran's electronic claims file. 

In addition, the Veteran's claim file was reviewed in October 2014 to determine the etiology of the claimed osteopenic bone density disorder, as instructed in the May 2014 remand. The October 2014 reviewing physician provided the requested opinions thus complied with the Board's remand instructions in this regard as well. Stegall, 11 Vet. App. at 271.

Also in accordance with the Board's May 2014 remand, the Veteran was scheduled for examinations to determine the nature and etiology of the claimed left ankle disorder, as well an examination to determine the severity of the service-connected IBS and GERD.

As will be discussed, while the Veteran was afforded an opportunity to report for VA examination, he subsequently indicated that he would not report for any examinations and no longer wished to pursue his claims, although he did not respond to written notification seeking clarification as to whether he wished to withdraw his claims. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

There is no evidence of record indicating that the Veteran requested that the examination be rescheduled or that he provided good cause for his failure to report. See 38 C.F.R. § 3.655.

As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

Given the AOJ's efforts in attempting to arrange for examination and the Veteran's indicated unwillingness to attend any examination, it would be unreasonable to place a burden upon VA to turn up heaven and earth in an attempt to secure further response from the claimant. See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Moreover, given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where there was substantial compliance with Board's remand instructions).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.


II.  Service Connection for Left Ankle and Increased Rating 
for IBS and GERD

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 

However, when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b). VA regulations define an original claim as an initial application on a form prescribed by the Secretary. 38 C.F.R. § 3.160.

In this case, the claims on appeal are not the original claim for compensation as contemplated by the operative VA regulations. 38 C.F.R. § 3.160(b).  

Rather, the Veteran's original claim for compensation was received by VA in 2004. He submitted an application to reopen the previously denied claim of service connection for a left ankle disability as well as a claim for service connection for IBS and GERD in a written statement received in January 2009.

As indicated in the May 2014 remand, the Board determined that the evidence of record was insufficient to make a decision on the Veteran's claim of service connection for left ankle disability, and examination was necessary to determine the nature and etiology of the claimed disability.  The Board also noted that a more contemporaneous examination was necessary to determine the severity of the service-connected IBS and GERD.

An August 2014 teleconference report reflected that the Veteran stated that he would not appear for the scheduled examinations because he wanted to "cancel his claim." 

The Veteran was also notified that failure to report to the scheduled VA exams would result in the denial of his claims in the October 2014 Statement of the Case (SSOC) and was provided the opportunity to respond before the case was returned to the Board. 

Although the Veteran did not respond to a VA letter requesting clarification as to whether he wanted to withdraw his claims, he also did not indicate willingness to attend an examination or request rescheduling. 

Therefore, the Board also concludes that the Veteran has not shown good cause for his failure to report for the examination. See 38 C.F.R. § 3.655.  As indicated above, a claimant is responsible for cooperating with VA in the development of his claim. 38 U.S.C.A. § 5107(a); Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).

As the Veteran failed to report for an examination scheduled in connection with his petition to reopen the previously denied claim of service connection for a left ankle disorder and his claim for an increased initial rating for the service-connected IBS and GERD and he has not shown good cause for failing to appear, his claims must be denied.

The criteria for a denial based on application of 38 C.F.R. § 3.655 have been met regarding the reopening of the claim of service connection for left ankle disorder and for the claim for an increased initial evaluation for the service-connected IBS and GERD, the claims must be denied pursuant to the operative regulation. 38 C.F.R. § 3.655(b).


III.  Service Connection for Osteopenia

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. While this list includes arthritis, osteopenia/osteoporosis is listed. See 38 C.F.R. § 3.309(a).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Regarding the Veteran's claim of service connection for osteopenic bone density disorder, in a statement dated in June 2009, the Veteran alleged that his osteopenia was due to lead exposure in service, or in the alternative, was due to alcohol consumption and cigarette smoking from self-medicating his service-connected PTSD, or to medications used to treat his service-connected IBS and GERD.  In his Notice of Disagreement, the Veteran expressed that the medications taken for his IBS and GERD had robbed his bones of calcium. 

The Veteran's service treatment records document no complaint, finding, or diagnosis with respect to the claimed osteopenic bone density disorder.  The spine and other musculoskeletal were found to be normal on May 1968 discharge examination.

Following service, a June 2007 VA outpatient treatment report noted an assessment of osteopenia of unknown etiology and chronic back pain.

The September 2010 report of VA examination reflected in pertinent part that the Veteran noted that he was told he had osteopenia three years ago and had been on vitamin D and calcium since that time. He was not aware of any Bone Densitometry (DEXA) scan since that time and had not had any known osteoporosis.

The examiner noted that Vitamin D deficiency and smoking are both risk factor for
osteoporosis in men.  There have been some articles discussing reduction of calcium carbonate absorption in postmenopausal women taking omeprazole; however dietary calcium was not reduced in healthy individuals treated with
omeprazole.  There had not been conclusive studies clearly identifying osteoporosis and fractures to omeprazole, but it was recommended that postmenopausal women increase dietary calcium until further information was available. 

Thus, with currently available information, the examiner could not find significant evidence that the Veteran's current bone condition was caused by his use of omeprazole.  However, the examiner noted that the Veteran quitting smoking and taking vitamin D and calcium would help preserve his bones and help to prevent identified bone metabolic problems or sequelae.

In a September 2010 addendum, the examiner noted that the Veteran had been taking vitamin D supplementation for his vitamin D deficiency that was a potential cause for osteopenia and osteoporosis.  He also noted that smoking was a risk factor for osteopenia and osteoporosis.

In January 2014, the September 2010 VA examiner reviewed the claims file for an opinion on the etiology of the Veteran's spinal condition and osteopenia.  That examiner noted that the Veteran had one DEXA in 2007 that was reported by his primary care provider to show osteopenia in a progress note. There was no diagnosis of osteopenia.  His X-ray studies in 2010, 2012 and 2013 did not identify osteopenia or osteoporosis.

The examiner opined that the Veteran as likely as not had mild osteopenia, but not osteoporosis in 2007.  His vitamin D deficiency was identified and treated.   There was no evidence or record of osteopenia or osteoporosis after he was started treatment for his vitamin D deficiency. 

The Veteran had documented vitamin D deficiency, was a smoker, was over 60 years of age and was sedentary. The examiner noted that all of these conditions were clearly associated with osteoporosis and osteoporosis.  He determined that would be speculation to attribute his vitamin D deficiency or history of osteoporosis to his medications to control the service-connected IBS, GERD and PTSD.

In October 2014, the Veteran's claims file was reviewed by another VA physician for opinion on the etiology of his spinal condition/osteopenia.  She determined that was less likely than not that the Veteran's claimed osteopenic bone density disorder was related to, had a nexus and/or aggravation associated with PTSD, GERD, IBS and/or prescribed medication. She indicated that her comprehensive medical review of the clinical files, electronic claim VA, VA treatment records and current medical literature stand as the foundation for her opinion.

The VA medical reviewer indicated that the VA National Center for PTSD and current medical literature lacked supportive medically-based, clinical evidence for a nexus between PTSD and osteopenia. Therefore, she found it was less likely as not that there was a nexus between and/or aggravation associated with PTSD and the 2007 acute, transient and treated mild osteopenia of the thoracic region of the spine.

After a discussion of pertinent medical literature, the reviewing physician indicated that the 2007 upper GI study had been normal for an alteration of the gastrointestinal and extraintestinal tissues and that although no VA CAT scans were performed on the GI tract prior to the 2010, later CAT scans (2010, 2012, 2013) were silent for changes in the gastrointestinal anatomy. 

Furthermore, there was no past medical history of nausea, non-cardiac chest pain, belching, flatulence, anorexia, malnutrition, or weight loss. Therefore, the use of proton pump inhibitors and gastric antacids to change the acidity of the refluxate rather that decreasing reflux and the face that the Veteran presented with normal hematological laboratory levels indicated that it is less likely than not that the Veteran's claimed osteopenic bone density disorder related to, had a nexus and/or aggravation associated with GERD, IBS and/or prescribed medication.

In summary, the reviewing physician concluded that it is less like as not that the Veteran's claimed osteopenic bone density disorder was related to, had a nexus and/or aggravation associated with PTSD, GERD, IBS and/or prescribed medication. She indicated that these medical conclusions clinical were based on review of the electronic claims folder, medical evidence from the clinical file, VA treatment records and current medical literature.

With respect to service connection for osteopenic bone density disorder on a direct basis, there is no evidence that the Veteran's osteopenia was incurred in service or is otherwise related to service. The service treatment records are silent for bone disorder related complaints or diagnoses. In fact, the musculoskeletal system was noted to be normal at separation.  

The Veteran has not alleged that he had osteopenic bone density disorder in service or until many years thereafter, and the first evidence of a diagnosis is in 2007. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection). See 38 C.F.R. § 3.303(b). Moreover, the VA records do not indicate a relationship between the Veteran's osteopenia and service, to include the alleged lead exposure.

As regards the claim of service connection on a secondary basis, the Board notes that none of the probative evidence supports a finding of a relationship between the Veteran's service-connected PTSD and/or IBS and GERD, or the medications used to treat these conditions, and his osteopenic bone density disorder. 

The only probative medical opinion of record to fully address the Veteran's contentions of secondary service connection is that of the October 2014 VA reviewing physician who thoroughly reviewed all of the pertinent evidence and medical literature and found there was no relationship between the current osteopenia and the service-connected PTSD, IBS and GERD, and any related medication.

Thus, the only probative medical opinion weighs against the claim for service connection on a secondary basis, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

To the extent that the Veteran related his alcohol use, and subsequent development of osteopenia, to his service-connected PTSD, the Board notes that, under 38 C.F.R. § 3.301(c), if disability or death results from the drinking of a beverage to enjoy its intoxicating effects, the disability will be considered the result of the person's willful misconduct for which service connection may not be granted. However, where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin. 38 C.F.R. § 3.301(c)(3).

In this case, while the Veteran has indicated that he used alcohol as self-medication of his psychiatric symptoms, no objective evidence of record supports such a finding or links the Veteran's osteopenia to his prior history of alcohol use.  

Similarly, to the extent that the Veteran related his cigarette smoking and subsequent development of osteopenia to his service-connected PTSD, there is no objective evidence of record supporting such a finding.

The Board has also considered the medical articles submitted by the Veteran discussing IBS and GERD and medications used to treat these disorders as potential risk factors for osteopenia/osteoporosis.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998). 

In this case, however, the medical text cited is not accompanied by an opinion of a medical professional on the Veteran's claim. Additionally, although it does suggest a relationship between IBS and GERD and osteopenia, it fails to establish with any degree of certainty a relationship between the Veteran's osteopenia and his service-connected IBS and GERD. As such, the Board finds this medical literature of minimal probative value, and again outweighed by the findings of the October 2014 reviewing VA physician.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his osteopenic bone density disorder is related to his service or service-connected PTSD, IBS and GERD, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who provided the October 2014 opinion.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for osteopenic bone density disorder, to include as secondary to service-connected PTSD, IBS and GERD. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

The matter of whether new and material evidence had been submitted to reopen the claim of service connection for a left ankle disorder is denied by law.

Service connection for an osteopenic bone density disorder, to include as secondary to the service-connected PTSD, IBS and GERD is denied.

The claim for an initial rating in excess of 10 percent for the service-connected IBS and GERD is denied by law.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


